SILVESTRI, Senior Judge,
dissenting.
I do not subscribe to the majority’s statement that “this court has clearly and consistently held that the Section 908(9) time limitations are not applicable after remand.” The cases relied upon by the township and cited by the majority do not, as I understand them, hold that the MPC’s requirement of a timely written decision after the board conducts a hearing is eliminated simply because that hearing would take place on court-ordered remand.
In Putkowski, the common pleas court ordered a remand to the board with directions to render a complete decision on a zoning application. We said, in the sentences immediately preceding that the majority quotes, “[sjection 908(9) of the MPC only requires the board to issue a decision within forty-five days after the final hearing of the board. The court did not order any additional hearing, and the board held none.” Id., 58 Pa.Commonwealth Ct. at 607,428 A.2d at 744 (emphasis in original). There was no hearing on remand; therefore, we held, Section 908(9) did not apply.
In Jones, which followed Putkowski, the common pleas court remanded the case to the Board in August and the board held a hearing the following March. The board then issued a decision well within thirty days of its hearing, as acknowledged in that decision. Jones does not suggest, as the majority states, that Section 908(9)’s time limitation does not apply, only that it does not apply to the time between a court’s remand order and *593whatever action the board takes next, either to hold a hearing or to render a decision. That rule of law is the specific holding laid down in Putkowski,1 There is nothing in that case that is inconsistent with the plain language of the MPC requiring the board to render a written decision within forty-five days of its last hearing.
The courts have long acknowledged that the “evils to be cured” by Section 908(9) are those of procrastination, delay and frustration. Grim v. Borough of Boyertown, 141 Pa.Commonwealth Ct. 427, 595 A2d 775 (1991). The Supreme Court, in a decision interpreting an earlier enactment of Section 908(9), stated:
The Legislature recognized the existence of this inertia in the orderly disposition of pending governmental matters, and, accordingly, wisely provided that when a board of adjustment indolently allows 45 days to go by without a decision following a hearing, the complaining party shall have the benefit of that slothful inattention and gain the requested permit. Without this kind of coercive determination, a board could effectively prevent the erection of needed structures through the simple process of luxurious lolling while spiders of inattention spin webs of indifference over pending public problems.
Humble Oil and Refining Co. v. East Landsdowne Borough, 424 Pa. 309, 314, 227 A.2d 664, 666 (1967).
There is no discernible reason in the law that this mandate of timeliness should be vitiated, even if some language in decisions of this court were to “suggest” it, simply because appellate courts are sometimes compelled to require boards to re-examine their decisions. Nor is there any practical basis for a board’s inability, after a hearing on remand, to issue a written decision within forty-five days, particularly since the issues have already been refined and the questions narrowed by the appellate review process. Moreover, the consequent delay of this process in deciding the merits of the application provides all the more impetus for promptness after remand.
For these reasons, I would reverse the common pleas court’s order. Accordingly, I dissent.

. The majority also cites Wright as a basis for its decision. It is noted there in a footnote to the opinion that "the time limitations contained in Section 908(9) do not apply following a court’s remand of a case for an additional hearing.” Id., 86 Pa.Commonwealth Ct. at 531, n. 2, 485 A.2d at 871, n. 2 (citation omitted). The notation in that footnote is an imprecise reiteration of the precedent and is wholly unnecessary to the decision in that case.